Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Examiner notes the amendments filed 04/26/2022 has overcome all outstanding claim objections from the non-final rejection action dated 02/18/2022.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
Examiner notes the amendments filed 04/26/2022 has overcome all outstanding claim rejections under 112(a). 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-26 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duke (US3700471, hereinafter referred to as Duke).
Regarding claim 22, Duke discloses a structurally stable glass-ceramic (see Duke at the Abstract, disclosing glass-ceramic articles. Examiner notes that in order to form a glass-ceramic article, the glass-ceramic must inherently be structurally stable) comprising a crystalline phase (see Duke at the Abstract, disclosing alpha-cristobalite comprises the predominate crystal phase), the crystalline phase in the glass-ceramic comprising at least 50 mol% cristobalite (see Duke at the Table II, Example 6, disclosing the glass-ceramic comprises cristobalite) and (see Duke at Col. 5, lines 30-34, disclosing the crystal content of the articles is greater than about 50% by weight and normally exceeds about 75% by weight, depending upon the extent to which the components of the batch are adaptable to the formation of crystal phases) and the glass-ceramic having a constituent composition consisting of, on an oxide basis (i) approximately 3 mol% to approximately 16 mol% of a total amount of one or more modifier oxide selected from the group consisting of MgO, CaO, ZnO, TiO2, ZrO2, SnO2, and combinations thereof (see Duke at Table 1, Example 6, disclosing an example of a glass-ceramic comprising 7.4 wt. % ZrO2, which correlates to approximately 5.7 mol. % ZrO2, and 0 wt. % TiO2, which correlates to approximately 0 wt. % TiO2, where 5.7 mol. % ZrO2 + 0 mol. % TiO2 provides 5.7 mol. % total modifier oxides, which is within the claimed range);
(ii) approximately 3 mol% to approximately 12 mol% of P2O5 (see Duke at Table 1, Example 6, disclosing an example of a glass-ceramic comprising 13.89 wt. % P2O5, which correlates to 9.2 mol. % P2O5), approximately 5 mol% to approximately 30 mol% Al2O3 (see Duke at Table 1, Example 6, disclosing an example of a glass-ceramic comprising 18.51 wt. % Al2O3, which correlates to 17.1 mol. % Al2O3), and approximately 55 mol% to approximately 80 mol% of SiO2 (see Duke at Table 1, Example 6, disclosing an example of a glass-ceramic comprising 37.04 wt. % SiO2, which correlates to 58.2 mol. % SiO2). 
Regarding claim 23, Duke discloses at least 50 vol% of the glass-ceramic is crystalline (see Duke at the Table II, Example 6, disclosing the glass-ceramic comprises cristobalite) and (see Duke at Col. 5, lines 30-34, disclosing the crystal content of the articles is greater than about 50% by weight and normally exceeds about 75% by weight, depending upon the extent to which the components of the batch are adaptable to the formation of crystal phases).
Regarding claim 24, Duke discloses at least 50 wt% of the glass-ceramic is crystalline (see Duke at the Abstract, disclosing alpha-cristobalite comprises the predominant crystal phase).
Regarding claim 25, Duke discloses the majority of the crystallinity in the glass-ceramic is cristobalite (see Duke at the Abstract, disclosing alpha-cristobalite comprises the predominant crystal phase).
Regarding claim 26, Duke discloses the glass-ceramic has a coefficient of thermal expansion of at least 10 ppm/°C (see Duke at Col. 1, lines 60-62, disclosing the glass-ceramic has a coefficient of thermal expansion between 150-200*10-7/°C, which correlates to 15-20 ppm/°C, which is within the claimed range).
Regarding claim 28, while Duke does not explicitly disclose the glass-ceramic shows no sign of crack formation, Duke does not disclose the presence of cracks, however this is an inherent property possessed by the glass of Duke because the composition disclosed by Duke is sufficiently similar to the instantly claimed composition as disclosed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 29, while Duke does not explicitly disclose the glass-ceramic has a glossy surface, , this is an inherent property possessed by the glass of Duke because the composition disclosed by Duke is sufficiently similar to the instantly claimed composition as disclosed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Allowable Subject Matter
Claim 27 contains subject matter which is allowable over the closest prior art. Specifically, Duke does not disclose or make obvious a glass-ceramic with a coefficient of thermal expansion of at least 25ppm/°C. Table II of Duke provides the coefficient of thermal expansion for four examples of glass-ceramics, with the greatest value being Example 2 at 202x10-7/°C, which correlates with 20.2ppm/°C, which is below the claimed range. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the glass-ceramic as claimed in dependent claim 27.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. Examiner acknowledges the amendments filed 04/26/2022 have overcome all outstanding 112(a) rejections, however, Examiner disagrees with the position that the application is now in condition for allowance for the reasons detailed above. Examiner notes that claim 22 is not equivalent to claims 4-6 and 20, which were indicated as containing allowable subject matter but for the 112(a) rejections in the non-final office action dated 02/18/2022. For this reason, overcoming the 112(a) rejection has not in and of itself placed the application in condition for allowance. The amendments of 04/26/2022 necessitated the new grounds of rejection, for the reasons as detailed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMERON K MILLER/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731